Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-10 are presented for examination.  Claims 1-8 are canceled.

Information Disclosure Statement
The IDS filed on 8/5/2020 are considered.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (Lee), US 2019/0075550.  

As per claim 9, Lee taught the invention including a terminal apparatus configured to communicate with a base station apparatus by using a primary cell and a secondary cell (pp. 0026-0027), the terminal apparatus comprising:
Reception processing circuitry configured to receive downlink data, receive radio resource control (RRC) information including configured uplink grant configuration information for the secondary cell and configured downlink assignment configuration information for the secondary cell, and receive SCell Activation/Deactivation control element (CE) (pp. 0009, 0046-0050, 0071);
Transmission processing circuitry configured to transmit uplink data (pp. 0004-0005); and
Serving cell state managing circuitry configured to control an sCellDactivationTimer with which the secondary cell is configured, configure the configured uplink grant based on the configured uplink grant configuration information, and configure the configured downlink assignment based on the configured downlink assignment configuration information (pp. 0009, 0046-0055, 0071), wherein 
The serving cell state managing circuitry is configured to activate the secondary cell by using the SCell Activation/Deactivation CE and start the sCellDeactivaitonTimer (pp. 0046-0050),
In a case that the reception processing circuitry receives the downlink data based on the configured downlink assignment or the transmission processing circuitry transmits the uplink data based on the configured uplink grant, the serving cell state managing circuitry restarts the sCellDeactivationTimer (pp. 0027-0028, 0030, 0054-0055, 0120).  

As per claim 10, Lee taught the invention including a communication method for a terminal apparatus configured to communicate with a base station apparatus by using a primary cell and a secondary cell, the communication method comprising:
Receiving downlink data, receive radio resource control (RRC) information including configured uplink grant configuration information for the secondary cell and configured downlink assignment configuration information for the secondary cell, and receive SCell Activation/Deactivation control element (CE) (pp. 0009, 0046-0050, 0071);
Transmitting uplink data (pp. 0004-0005); and
Controlling an sCellDactivationTimer with which the secondary cell is configured, configure the configured uplink grant based on the configured uplink grant configuration information, and configure the configured downlink assignment based on the configured downlink assignment configuration information (pp. 0009, 0046-0055, 0071), wherein 
The secondary cell is activated by using the SCell Activation/Deactivation CE and start the sCellDeactivaitonTimer (pp. 0046-0050),
In a case that the downlink data is received based on the configured downlink assignment or the uplink data is transmitted based on the configured uplink grant, the sCellDeactivationTimer is restarted (pp. 0027-0028, 0030, 0054-0055, 0120).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al, US 2019/0182855
Jia et al, US 2018/0027461
Fujishiro et al, US 2017/0150387
Dinan, US 2017/0086172
Kusashima et al, US 2017/0055242
Kusashima et al, US 2017/0048734
Dinan, US 2016/0270107
Callender et al, US 2016/0128003
Dinan, US 2013/0188613
Wang, US 2013/0114398
Wang et al, US 9,363,059

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
September 9, 2021